         Case 1:20-cv-11358-ADB Document 52 Filed 09/18/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

 SUVERINO FRITH, SAVANNAH KINZER,
 CEDRICK JUAREZ, FAITH WALSH,
 MACKENZIE SHANAHAN, COREY
 SAMUEL, JENNIFER OSAYANDE,
 BRITNEY IFEBOHR, KANAYA RYLAND,                     CIVIL ACTION NO. 1:20-cv-11358-ADB
 KIRBY BURT, LEAVER MICHEL, ABDULAI
 BARRY, LINDSAY VUONG, SAMANTHA
 BERIMBAU, SUEPRIYA ADHI, ALICE
 TISME, CAMILLE TUCKER-TOLBERT,
 CHARLES THOMPSON, ANA BELÉN DEL
 RIO-RAMIREZ, LYLAH STYLES, KAYLA
 GREENE, SHARIE ROBINSON, KELLY
 RIGLER, JUSTINE O’NEILL, SARITA
 WILSON, and YURIN LONDON, individually
 and on behalf of all others similarly situated,

         Plaintiffs,

  v.

  WHOLE FOODS MARKET, INC. and
  AMAZON.COM, INC.,

                               Defendants.


                       NOTICE OF WITHDRAWAL OF APPEARANCE

       I, Sarah J. Butson, an attorney of record for Defendants in the above-captioned matter, and

pursuant to Local Rule 83.5.2(c), hereby provide notice of my withdrawal of appearance.

Defendants will be represented Julie V. Silva Palmer and Michael L. Banks, Anne Marie Estevez,

Terry D. Johnson, and Julia S. Sturniolo, who are admitted pro bono, of the law firm Morgan,

Lewis & Bockius, LLP.
         Case 1:20-cv-11358-ADB Document 52 Filed 09/18/20 Page 2 of 2



  Dated: September 18, 2020                      Respectfully submitted,

                                                 MORGAN, LEWIS & BOCKIUS LLP

                                                 /s/ Sarah J. Butson
                                                 Sarah J. Butson, BBO # 703265
                                                 sarah.butson@morganlewis.com
                                                 One Federal Street
                                                 Boston, MA 02110
                                                 Tel: (617) 341-7700
                                                 Facsimile: (617) 341-7701

                                                 Attorney for Defendants


                                   CERTIFICATE OF SERVICE

       I, Sarah J. Butson, hereby certify that on September 18, 2020, the foregoing document was

filed through the ECF system and sent electronically to the registered participants as identified on

the Notice of Electronic Filing.


                                                     /s/ Sarah J. Butson
                                                     Sarah J. Butson
